DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
New claims 2-20 have been added. Claims 1-20 are pending in the application.
Applicant’s amendment, filed on 01/18/2022, overcomes the claim objection to claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10805153. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10805153 alone or in combination teach each and every limitation of claims 1-6, 8-13 and 15-19 of the instant application. 
For example: 
Claim 1 of U.S. Patent No. 10805153 teaches claim 1 of the instant application.
Regarding claim 1, Claim 1 of U.S. Patent No. 10805153 teaches a method, comprising: 
continuously monitoring a set of networked devices across a network;)
identifying a non-heterogeneous network device in the plurality of network devices; (Claim 1: detecting a new network device connected to the network, wherein the new network device is different from the set of networked devices;)
retrieving a vendor-neutral configuration template from a non-relational database based on a device type of the non-heterogeneous network device, wherein the non- relational database includes a plurality of vendor-neutral configuration templates for different types of network devices, wherein one vendor-neutral configuration template is used for each type of network device, wherein each vendor-neutral configuration template includes a plurality of target configuration instructions based on at least one characteristic of a network device and a particular vendor of the network device; (Claim 1: encoding the collected provision requirements to a single data model as a configuration object and saving to a non-relational database, the single data model comprises different network configurations associated with different network devices and different network device vendors, the configuration object is a generic configuration object that includes one or more template configurations associated with one or more characteristics of network devices including a plurality of target configuration instructions based on at least one characteristic of the new network device and a particular network device vendor of the new network device; retrieving the configuration object from the non-relational database;)
generating a configuration file in a format associated with the non-heterogeneous network device based on the plurality of target configuration instructions from the vendor-neutral configuration template; (Claim 1: generating a configuration file in a format associated with the new network device based on the plurality of target configuration instructions;)
 causing the new network device to update a configuration of the new network device by applying the configuration file; )
validating the configuration of the non-heterogeneous network device by comparing network configuration data retrieved from the non-heterogeneous network device to the plurality of target configuration instructions. (Claim 1: validating the new network device by comparing observed network configuration data to the plurality of target configuration instructions.)

Claim 2 of U.S. Patent No. 10805153 teaches claim 2 of the instant application. Claim 3 of U.S. Patent No. 10805153 teaches claim 3 of the instant application. Claim 4 of U.S. Patent No. 10805153 teaches claim 4 of the instant application. Claim 5 of U.S. Patent No. 10805153 teaches claim 5 of the instant application. Claim 6 of U.S. Patent No. 10805153 teaches claim 6 of the instant application. Claim 7 of U.S. Patent No. 10805153 teaches claim 8 of the instant application. Claim 8 of U.S. Patent No. 10805153 teaches claim 9 of the instant application. Claim 9 of U.S. Patent No. 10805153 teaches claim 10 of the instant application. Claim 10 of U.S. Patent No. 10805153 teaches claim 11 of the instant application. Claim 11 of U.S. Patent No. 10805153 teaches claim 12 of the instant application. Claim 12 of U.S. Patent No. 10805153 teaches claim 13 of the instant application. Claim 13 of U.S. Patent No. 10805153 teaches claim 15 of the instant application. Claim 14 of U.S. Patent No. 10805153 teaches claim 16 of the instant application. Claim 15 of U.S. Patent No. 10805153 teaches claim 17 of the instant application. Claim 16 of U.S. Patent No. 10805153 teaches claim 18 of the instant application. Claim 18 of U.S. Patent No. 10805153 teaches claim 19 of the instant application.

Claims 7, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 14 of U.S. Patent No. 10805153 in view of Shafer (US 20020191619 A1).
Regarding claim 7 of the instant application, claim 1 of U.S. Patent No. 10805153 teaches the method as recited in claim 1.
Claim 1 of U.S. Patent No. 10805153 does not explicitly disclose wherein the validating the configuration of the non-heterogeneous network device further comprises: connecting to the non-heterogeneous network device through a secure shell (ssh) protocol to retrieve the network configuration data.
However, Shafer teaches wherein the validating the configuration of the non-heterogeneous network device further comprises: connecting to the non-heterogeneous network device through a secure shell (ssh) protocol to retrieve the network configuration data. ([0005]-[0006]: a network router management interface for use in configuring a router and obtaining operational information. The invention may involve transformation of a command line interface (CLI) login stream into an XML-based API. In general, a client application may establish a secure connection with the router using a standard secure access protocol. Examples of suitable standard access protocols include Secure Shell (ssh) and Telnet.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 of U.S. Patent No. 10805153 to include above limitation. One would have been motivated to do so because a network router management interface consistent with the principles of the invention offers a more robust and structured platform for processing of client requests and router output than conventional interfaces. It is desirable providing access to the XML-based API via the CLI login shell enables the use of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20060250982 A1) in view of Moyer (US 20030135596 A1), and further in view of Freund (WO 2007136863 A2).
Regarding claim 1, Yuan teaches a method, comprising:
periodically scanning for network devices that are non-heterogenous to other networked devices in a plurality of network devices; ([0019]: The discovery device may also keep track (e.g. periodically scanning) of the network devices attached to the network.)
identifying a non-heterogeneous network device in the plurality of network devices; ([0023]: the network device is initially connected (e.g. identifying a non-heterogeneous network device) to the network.)
for a particular type of addressing network (e.g. one characteristic).) 
causing the non-heterogeneous network device to update a configuration of the non- heterogeneous network device by applying the configuration file; ([0033]: the discovery device sends configuration information back to the network device. [0034]: the network device configures itself according to the received configuration information.)
Yun does not explicitly disclose retrieving a vendor-neutral configuration template from a non-relational database based on a device type of the non-heterogeneous network device, wherein the non- relational database includes a plurality of vendor-neutral configuration templates for different types of network devices, wherein one vendor-neutral configuration template is used for each type of network device, wherein each vendor-neutral configuration template includes a plurality of target configuration instructions based on at least one characteristic of a network device and a particular vendor of the network device; generating a configuration file in a format associated with the non-heterogeneous network device based on the plurality of target configuration instructions from the vendor-neutral configuration template. 
However, Moyer teaches retrieving a vendor-neutral configuration template from a non-relational database based on a device type of the non-heterogeneous network device, wherein the non- relational database includes a plurality of vendor-neutral configuration templates for different types of network devices, wherein one vendor-neutral configuration template is used for each type of network device, wherein each vendor-neutral configuration template includes a Service templates provide vendor-neutral end-to-end requirements for enabling a particular service within a customer premise network. The system uses the obtained service template to invoke a configuration generator that generates vendor-neutral device-configuration settings for the device types that can comprise a network. [0018]: The device database maintains device templates for vendor specific devices. A device template provides the capabilities of a particular device and how to configure that particular device.) 
generating a configuration file in a format associated with the non-heterogeneous network device based on the plurality of target configuration instructions from the vendor-neutral configuration template. ([0009]: translates the vendor-neutral device-configuration settings determined for the requested service to vendor-specific device-configuration settings and communicates these settings to the particular devices within the customer premise network to enable the service. [0024]: the service configuration validator accesses the customer premise network database to determine the specific devices within the customer premise network and accesses the device database to obtain the device templates for these devices. Using this information and the generated vendor-neutral device-configuration settings.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan to include above limitations. One would have been motivated to do so because prior solutions address customer premise network configuration management but present several problems, for example these solutions are vendor specific and cannot address any device. Accordingly, it is desirable to provide a method and apparatus to perform end-to-end network configuration management of a customer premise network, thereby 
Yun and Moyer do not explicitly disclose validating the configuration of the non-heterogeneous network device by comparing network configuration data retrieved from the non-heterogeneous network device to the plurality of target configuration instructions.
However, Freund teaches validating the configuration of the non-heterogeneous network device by comparing network configuration data retrieved from the non-heterogeneous network device to the plurality of target configuration instructions. (Page 10 paragraph 4: configuration information about what client devices or users of client devices may be validated to the network. Page 11 paragraph 3: Embodiment of the invention may also be used to confirm, update, check for updates, or validate all or only a portion of configuration information or data that was previously stored to the network device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan and Moyer to include above limitations. One would have been motivated to do so because problems exist when the network device to be configured is a wireless network device and where non-secure communication of device configuration and/or protocols used by the device and network would expose the network to compromise and vulnerability to outside attack. There remains a need for a device structure, network architecture, and methods for configuring one, a plurality of, or indeed hundreds of similar or different network devices that are simple, reliable, and secure. As taught by Freund, Page 2 paragraph 4-5.



Regarding claim 3, Yuan, Moyer and Freund teach the method of claim 1.
Yuan teaches provide configuration information to the new network device. ([0019])
Yuan does not explicitly disclose the new network device comprises a switch.
However, Freund teaches the new network device comprises a switch. (Page 2 Summary section: autoconfiguration and deployment of any number of network devices, such as but not limited to wireless network switches.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan to include the new network device comprises a switch. One would have been motivated to do so because it is well-known in the art that switch is a common type of network device used in enterprise network environment.

Same rationale applies to the rejection of claim 10 (computer-readable storage media) and claim 17 (system) because they are substantially similar to claim 3.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20060250982 A1) in view of Moyer (US 20030135596 A1), and in view of Freund (WO 2007136863 A2), and further in view Manchester (US 20110196946 A1).
Regarding claim 2, Yuan, Moyer and Freund teach the method of claim 1.

However, Manchester teaches wherein a configuration service generates the configuration file based on interpreting the configuration object using a defined markup language. ([0005]: generating an XML file including the network settings configuration. [0007]: an XML file containing a network settings configuration for configuring the device to join a network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan, Moyer and Freund d to include above limitation. One would have been motivated to do so because XML allows sets of documents which are all the same type to be created and handled consistently and without structural errors, because it provides a standardized way of describing, controlling, or allowing/disallowing particular types of document structure.

Same rationale applies to the rejection of claim 9 (computer-readable storage media) and claim 16 (system) because they are substantially similar to claim 2.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20060250982 A1) in view of Moyer (US 20030135596 A1), and in view of Freund (WO 2007136863 A2), and further in view Vinel (US 20050044265 A1).
Regarding claim 4, Yuan, Moyer and Freund teach the method of claim 1.
Yuan teaches provide configuration information to the new network device. ([0019])

However, Vinel teaches the new network device comprises a router. ([0025]: a process for automatic configuration of an access router compatible with the DHCP protocol.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan, Moyer and Freund to include the new network device comprises a router. One would have been motivated to do so because it is well-known in the art that router is a common type of network device used in both home and enterprise network environment.

Same rationale applies to the rejection of claim 11 (computer-readable storage media) and claim 18 (system) because they are substantially similar to claim 4.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20060250982 A1) in view of Moyer (US 20030135596 A1), and in view of Freund (WO 2007136863 A2), and further in view Thurston (US 20030217358 A1).
Regarding claim 5, Yuan, Moyer and Freund teach the method of claim 1.
Yuan, Moyer and Freund does not explicitly disclose wherein the new network device receives a firmware update after detection of the new network device.
However, Thurston teaches wherein the new network device receives a firmware update after detection of the new network device. ([0006]: to support firmware updates onto a new hardware device.)


Same rationale applies to the rejection of claim 12 (computer-readable storage media) because it is substantially similar to claim 5.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20060250982 A1) in view of Moyer (US 20030135596 A1), and in view of Freund (WO 2007136863 A2), and further in view Apte (US 20140022939 A1).
Regarding claim 6, Yuan, Moyer and Freund teach the method of claim 1.
Yuan, Moyer and Freund does not explicitly disclose further comprising retrieving a stock keeping unit (SKU) identifier of the new network device, wherein the SKU identifier of the new network device is associated with the at least one characteristic.
However, Apte teaches further comprising retrieving a stock keeping unit (SKU) identifier of the new network device, wherein the SKU identifier of the new network device is associated with the at least one characteristic. ([0006]: Enrolling nodes into an ad hoc network: receiving stock keeping unit (SKU) numbers from at least two of the nodes in the ad hoc network; and defining at least one circuit based on the received SKU numbers.) It is well known 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan, Moyer and Freund to include above limitations. One would have been motivated to do so because the increase of capabilities and the number of networked home devices may lead to a new set of challenges for the consumers and the home networks. It is desirable for an improved method for enrolling nodes into an ad hoc network: receiving stock keeping unit (SKU) numbers from at least two of the nodes in the ad hoc network; and defining at least one circuit based on the received SKU numbers. As taught by Apte, [0004]-[0006].

Same rationale applies to the rejection of claim 13 (computer-readable storage media) and claim 19 (system) because they are substantially similar to claim 6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20060250982 A1) in view of Moyer (US 20030135596 A1), and in view of Freund (WO 2007136863 A2), and further in view Shafer (US 20020191619 A1).
Regarding claim 7, Yuan, Moyer and Freund teach the method of claim 1.
Yuan, Moyer and Freund does not explicitly disclose wherein the validating the configuration of the non-heterogeneous network device further comprises: connecting to the non-heterogeneous network device through a secure shell (ssh) protocol to retrieve the network configuration data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan, Moyer and Freund to include above limitation. One would have been motivated to do so because a network router management interface consistent with the principles of the invention offers a more robust and structured platform for processing of client requests and router output than conventional interfaces. It is desirable providing access to the XML-based API via the CLI login shell enables the use of standard login, security, authentication and authorization techniques such as ssh, Telnet, SSL, SOAP and the like, which have been proven reliable. As taught by Shafer, [0022].

Same rationale applies to the rejection of claim 14 (computer-readable storage media) and claim 20 (system) because they are substantially similar to claim 7.

Response to Arguments
Applicant's arguments, see page 9 (filed 01/18/2022), with respect to the double patenting rejection is acknowledged. The double patenting rejection is maintained and updated in view of the claim amendment.
Applicant’s arguments, see pages 9-15, filed 01/18/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
On pages 9-13, applicant submits that prior art of record fail to teach independent claim 1, especially Moyer fail to teach “retrieving a vendor-neutral configuration template from a non-relational database based on a device type of the non- heterogeneous network device, wherein the non-relational database includes a plurality of vendor-neutral configuration templates for different types of network devices, wherein one vendor-neutral configuration template is used for each type of network device, wherein each vendor-neutral configuration template includes a plurality of target configuration instructions based on at least one characteristic of a network device and a particular vendor of the network device.”. 
In response to applicant’s arguments, it is noted Moyer teaches in [0018] that “The device database maintains device templates for vendor specific devices. A device template provides the capabilities of a particular device and how to configure that particular device.” which teaches “retrieving a vendor-neutral configuration template from a non-relational database based on a device type of the non- heterogeneous network device”. Moyer teaches the rest of limitations in [0009] that “translates the vendor-neutral device-configuration settings determined for the requested service to vendor-specific device-configuration settings and communicates these settings to the particular devices within the customer premise network to enable the service” which teaches Moyer knows the type/vendor information of devices within the premise 
On pages 13-15, applicant submits that prior art of record fail to teach independent claim 1, especially Moyer fail to teach “generating a configuration file in a format associated with the non-heterogeneous network device based on the plurality of target configuration instructions from the vendor-neutral configuration template”. 
In response to applicant’s arguments, it is noted Moyer teaches the above limitation in [0009]: “translates the vendor-neutral device-configuration settings determined for the requested service to vendor-specific device-configuration settings and communicates these settings to the particular devices within the customer premise network to enable the service”. Therefore, Moyer disclose “generating a configuration file in a format associated with the non-heterogeneous network device based on the plurality of target configuration instructions from the vendor-neutral configuration template”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.